Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on January 8, 2021 and April 23, 2021 has been entered.
Claims 141 and 154-163 are pending.
Election/Restrictions
Applicant’s election without traverse of Group III with a species election of SEQ ID NO:56 as the truncated plant SrKO P450 enzyme and SEQ ID NO:21 as the bacterial inner membrane cytoplasmic C-terminus protein zipA in the reply filed on January 8, 2021 is acknowledged. Examiner notes that SEQ ID NO:21 does not contain any amino acid sequences.  Therefore, search and examination is limited to SEQ ID NO:56 as the truncated plant SrKO P450 enzyme and a transmembrane domain of E. coli zipA as the bacterial inner membrane cytoplasmic C-terminus protein.
Claims 154-158 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2020. 

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/637,125 filed on 03/01/2018, is acknowledged.   
Claim Objections
	Claims 159-160 are objected to due to the recitation of “SrKO”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 141 and 159-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner E. coli zipA inserted/fused to any position within said P450 enzyme of (A).    Therefore, the claims are drawn to a genus of P450 enzymes having unknown structure.  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “plant P450 enzyme”, “N-terminal truncation”, and “transmembrane region derived from bacteria or yeast inner membrane cytoplasmic C-terminus protein”, “transmembrane region derived from E. coli zipA” fails to provide a 
The specification is limited to specific plant P450 enzymes comprising a specific N-terminal truncation, such as the P450 enzyme consisting of the amino acid sequence of SEQ ID NO: 48-49, 50-56, or 59.   Although the specification discloses exemplary bacterial or yeast inner membrane cytoplasmic C-terminus protein, such as E. coli zipA, the specification fails to disclose transmembrane domains that can be inserted/fused to any position within an N-terminally truncated plant P450 enzymes and result in a functional P450 enzyme.   A “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163.  While the exemplary plant P450 enzymes and some bacterial or yeast inner membrane cytoplasmic C-terminus protein were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed chimeric P450 enzyme.   Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of any N-terminally truncated plant P450 enzymes and any bacterial or yeast inner  E. coli zipA results in a chimeric functional P450 enzyme.    
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 141 and 159-163. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 141 and 159-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
E. coli zipA inserted/fused to any position within said P450 enzyme of (A).   Therefore, the claims are drawn to P450 enzymes having unknown structure.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of plant P450 enzymes comprising any N-terminal truncation of any length and any transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA inserted/fused to any position within said P450 enzyme.  In the instant case, the specification is limited to the teaching of specific plant P450 enzymes comprising a specific N-terminal truncation, such as the P450 enzyme consisting of the amino acid sequence of SEQ ID NO: 48-49, 50-56, or 59.   
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in 
In the absence of: (a) rational and predictable scheme for making any chimeric/mutant P450 enzymes comprising any N-terminal truncation of any length and any transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA inserted/fused to any position within said P450 enzyme, and (b) a correlation between structure and the function of having P450 enzyme activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which N-terminal truncation of any length and which transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA can be introduced into any plant P450 enzyme and result in a functional P450 enzyme.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any chimeric/mutant P450 enzyme comprising any N-terminal truncation of any length and any transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA.  In addition, the art does not provide any teaching or guidance as to (1) which N-terminal amino acids of any plant P450 enzyme can be truncated and result in a function P450 enzyme, (2) which transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA can be introduced in said any N-terminally truncated P450 enzyme and result in a function P450 enzyme and (3) the general tolerance of any plant P450 enzyme to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to specific plant P450 enzymes comprising a specific N-terminal truncation, such as the P450 enzyme consisting of the amino acid sequence of SEQ ID NO: 48-49, 50-56, or 59.   However, the speciation fails to provide any information as to structural elements required in a mutant/chimeric P450 enzyme comprising of any N-terminal truncation of any length and any transmembrane domain of any bacterial or yeast inner membrane cytoplasmic C-terminus protein or E. coli zipA inserted/fused to any position within said P450 enzyme.   
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 141 and 159-163 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippe (WO 2016/073740 – form PTO-892).

Regarding claim 141, Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and page 26, lines 5-30).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (page 25, lines 10-22).  Regarding claim 159-161, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (page 86, lines 1-11).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Regarding claims 162-163, Philippe discloses that the N-terminal tag sequence is a transmembrane domain is derived from E. coli zipA (page 25, lines 10-22). 
Therefore, the reference of Philippe anticipates claims 141 and 159-163.

Claim(s) 141 and 159-163 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Philippe (US 10,463,062 or US 10,743,567 – form PTO-892. US 10,463,062 is used the specific teachings of Philippe).

Regarding claim 141, Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and Column 18 line 32 through Column 19 line 3).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (Column 17 line 58 through Column 18, line 10).  Regarding claim 159-161, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (Columns 113-116).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Regarding claims 162-163, Philippe discloses that the N-terminal tag sequence is a transmembrane domain is derived from E. coli zipA (Column 17 line 58 through Column 18, line 10). 
Therefore, the reference of Philippe anticipates claims 141 and 159-163.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was .

Claim(s) 141 and 159-163 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donald (US 10,774,314 or US 2020/0377865 – form PTO-892.  US 10,774,314 is used for specific teachings of Donald).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the limitation “derivative thereof” recited in claims 159-160 as comprising any amino acid modification to the amino acid sequence of SEQ ID NO:56.
Regarding claim 141, Donald discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and a  transmembrane domain derived from an E. coli inner membrane cytoplasmic C-terminal protein (Column 4, lines 20-42, Table 1, Column 5, lines 40-41, Column 6, lines 37-65, Column 8 lines 17-51, and claims 1, 3-4, 13-16, and 18-19).   Regarding claim 159-161, Donald discloses an N-terminally truncated SrKO (SEQ ID NO:56) having 100% sequence identity to the N-terminally truncated SrKO of SEQ ID NO:56 of the E. coli zipA (Column 8, lines 30-51 and Column 9, lines 41-58). 
Therefore, the reference of Donald anticipates claims 141 and 159-163.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 141 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 10,463,062 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1 and 23 of the reference patent are both directed to a derivative SrKO.  Claim 23 of the reference patent recites a Stevia rebaudiana KO or a derivative thereof.  It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the limitation “derivative thereof” as any amino acid modification.  
The claims of the reference patent do not recite an N-terminally truncated SrKO comprising a transmembrane domain of E. coli zipA. 
Regarding claim 141, Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and page 26, lines 5-30).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (page 25, lines 10-22).  Regarding claim 159-161, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (page 86, lines 1-11).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Regarding claims 162-163, Philippe discloses that the N-terminal tag sequence is a E. coli zipA (page 25, lines 10-22). Philippe discloses that N-terminal truncation and insertion of a transmembrane domain facilitates expression of SrKO in E. coli (page 24 line 28 through page 25 line 22 and page 26, lines 5-11)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1 and 23 of the reference patent by using an N-terminally truncated SrKO comprising a transmembrane domain of E. coli zipA of Philippe. One having ordinary skill in the art would have been motivated to use the N-terminally modified SrKO of Philippe to facilitate expression of SrKO in E. coli.  One having ordinary skill in the art would have had a reasonable expectation of success since the claims of the reference patent is directed to a derivative of SrKO and Philippe teaches N-terminal modification of SrKO that facilitate expression of SrKO in E. coli.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 141 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 20-21, 32, 49, and 51-52 of U.S. Patent No. 10,743,567 (reference patent) in view of Philippe (WO 2016/073740 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1, 18, 20-21, 32, 49, and 51-52 of the reference patent are both directed to a derivative SrKO.  Claims 21 and 52 of the reference patent recites an N-terminally modified Stevia rebaudiana SrKO.  
E. coli zipA. 
Regarding claim 141, Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and page 26, lines 5-30).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (page 25, lines 10-22).  Regarding claim 159-161, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (page 86, lines 1-11).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Regarding claims 162-163, Philippe discloses that the N-terminal tag sequence is a transmembrane domain is derived from E. coli zipA (page 25, lines 10-22). Philippe discloses that N-terminal truncation and insertion of a transmembrane domain facilitates expression of SrKO in E. coli (page 24 line 28 through page 25 line 22 and page 26, lines 5-11)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1, 18, 20-21, 32, 49, and 51-52 of the reference patent by using an N-terminally truncated SrKO comprising a transmembrane domain of E. coli zipA of Philippe. One having ordinary skill in the art would have been motivated to use the N-terminally modified SrKO of Philippe to E. coli.  One having ordinary skill in the art would have had a reasonable expectation of success since the claims of the reference patent is directed to a derivative of SrKO and Philippe teaches N-terminal modification of SrKO that facilitate expression of SrKO in E. coli.
Therefore, the conflicting claims are not patentably distinct from each other.    

	
Claims 141 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13-16, and 18-19 of U.S. Patent No. 10,774,314 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1, 3-4, 13-16, and 18-19 of the reference patent are both directed to an N-terminally truncated SrKO comprising a transmembrane domain derived from E. coli inner membrane cytoplasmic C-terminus protein or E. coli zipA.  
Claim 19 of the reference patent recites a plant P450 enzyme comprising an N-terminal truncation and a transmembrane domain of an E. coli inner membrane cytoplasmic C-terminus protein, which anticipates claim 141 of the instant application.   
Claim 4 of the reference patent recites SrKO as a plant P450 enzyme, which reads on a derivative of the SrKO having 90-100% sequence identity to SEQ ID NO:56 of claims 159-161 of the instant application.  Claims 13-16 of the reference patent recites a transmembrane domain of E. coli zipA as the transmembrane of a bacteria inner membrane cytoplasmic C-terminus protein, which reads on the transmembrane domain of E. coli zipA recited in claims 162-163 of the instant application.  Therefore,  E. coli zipA.  One of ordinary skill in the art would have been motivated to do this because the limitation claimed in the instant claims are disclosed as being specific limitations within claims 1, 3-4, 13-16, and 18-19 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.    

Claims 141 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13-16, and 18-19 of U.S. Patent No. 10,774,314 (reference patent) in view of Philippe (WO 2016/073740 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1, 3-4, 13-16, and 18-19 of the reference patent are both directed to an N-terminally truncated SrKO comprising a transmembrane domain derived from E. coli inner membrane cytoplasmic C-terminus protein or E. coli zipA.  
Claim 19 of the reference patent recites a plant P450 enzyme comprising an N-terminal truncation and a transmembrane domain of E. coli inner membrane cytoplasmic C-terminus protein, which anticipates claim 141 of the instant application.   
E. coli zipA as the transmembrane of a bacteria inner membrane cytoplasmic C-terminus protein, which reads on the transmembrane domain of E. coli zipA recited in claims 162-163 of the instant application.  Claim 4 of the reference patent recites SrKO as a plant P450 enzyme.  However, the claims of the reference patent do not recite an N-terminally truncated SrKO having 90% sequence identity to SEQ ID NO:56 of claims 159-161 of the instant application. 
Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and page 26, lines 5-30).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (page 25, lines 10-22).  Regarding claim 159-161 of the instant application, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (page 86, lines 1-11).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Philippe discloses that N-terminal truncation and insertion of a transmembrane domain facilitates expression of SrKO in E. coli (page 24 line 28 through page 25 line 22 and page 26, lines 5-11)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1, 3-4, 13-16, and E. coli.  One having ordinary skill in the art would have had a reasonable expectation of success since the claims of the reference patent is directed to a derivative of SrKO and Philippe teaches N-terminal modification of SrKO that facilitate expression of SrKO in E. coli.
Therefore, the conflicting claims are not patentably distinct from each other. 

Claims 141 and 159-163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13, 35-38, and 105 of copending Application No. 16/990,424 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1, 12-13, 35-38, and 105 of the reference application are both directed to N-terminally truncated SrKO comprising a transmembrane domain derived from E. coli inner membrane cytoplasmic C-terminus protein or E. coli zipA.  
Claim 1 of the reference application recites a P450 enzyme comprising a transmembrane domain of an E. coli inner membrane cytoplasmic C-terminus protein and claim 37 of the reference application recites the limitation that the P450 enzyme has an N-terminal truncation, which reads on claim 141 of the instant application.   Claim 12 of the reference application recites the limitation that the plant P450 enzyme is SrKO, which reads on a derivative of the SrKO having 90-100% sequence identity to SEQ ID NO:56 of the instant application of claims 159-161 of the instant application.  E. coli zipA, which reads on the transmembrane domain of E. coli zipA recited in claims 162-163 of the instant application.  Therefore, claims 141 and 159-163 of the instant application cannot be considered patentably distinct over claims 1, 12-13, 35-38, and 105 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1, 12-13, 35-38, and 105 of the reference application by selecting a specifically disclosed limitation that supports those claimed, i.e. N-terminally truncated SrKO comprising a transmembrane domain of E. coli zipA.  One of ordinary skill in the art would have been motivated to do this because the limitation claimed in the instant claims are disclosed as being specific limitations within claims 1, 12-13, 35-38, and 105 of the reference application
Therefore, the conflicting claims are not patentably distinct from each other.    

Claims 141 and 159-163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13, 35-38, and 105 of copending Application No. 16/990,424 (reference application) in view of Philippe (WO 2016/073740 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 141 and 159-163 of the instant application and claims 1, 12-13, 35-38, and 105 of the reference application are both directed to N-terminally truncated SrKO comprising a transmembrane domain derived from E. coli inner membrane cytoplasmic C-terminus protein or E. coli zipA.  
E. coli inner membrane cytoplasmic C-terminus protein and claim 37 of the reference application recites the limitation that the P450 enzyme has an N-terminal truncation.   Claim 12 of the reference application recites the limitation that the plant P450 enzyme is SrKO.  Claims 35-36 of the reference application recites the limitation that the transmembrane domain is derived from E. coli zipA, which reads on the transmembrane domain of E. coli zipA recited in claims 162-163 of the instant application.  However, the claims of the reference application do not recite an N-terminally truncated SrKO having 90% sequence identity to SEQ ID NO:56 of the instant application of claims 159-161 of the instant application. 
Philippe discloses a plant P450 enzyme, SrKO (Stevia rebaudiana kaurene oxidase), having an N-terminal truncation of about 20 amino acids and an N-terminal tag sequence (Figure 9 and page 26, lines 5-30).  The N-terminal tag sequence is a transmembrane domain derived from a bacteria inner membrane cytoplasmic C-terminal protein (page 25, lines 10-22).  Regarding claim 159-161 of the instant application, in addition to SrKO having an N-terminal truncation of about 20 amino acids, Philippe also discloses an N-terminally truncated SrKO having the amino acid sequence of SEQ ID NO:22 (page 86, lines 1-11).  Both of these N-terminally truncated SrKOs have at least 90% sequence identity to SEQ ID NO:56 of the instant application or are a derivative of SEQ ID NO:56 of the instant application (also see the sequence alignment between SEQ ID NO:22 of Philippe and SEQ ID NO:56 of the instant application below).  Philippe discloses that N-terminal truncation and insertion of a E. coli (page 24 line 28 through page 25 line 22 and page 26, lines 5-11)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1, 12-13, 35-38, and 105 of the reference application by using the N-terminally truncated SrKO of Philippe. One having ordinary skill in the art would have been motivated to use the N-terminally modified SrKO of Philippe to facilitate expression of SrKO in E. coli.  One having ordinary skill in the art would have had a reasonable expectation of success since the claims of the reference patent is directed to a derivative of SrKO and Philippe teaches N-terminal modification of SrKO that facilitate expression of SrKO in E. coli.
Therefore, the conflicting claims are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 141 and 154-163 are pending.

	Claims 154-158 are withdrawn.

	Claims 141 and 159-163 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment between SEQ ID NO:56 of the instant application “Qy” and SEQ ID NO:22 of Philippe WO 2016/073740 “Db”

BDA19731
ID   BDA19731 standard; protein; 501 AA.
XX
AC   BDA19731;
XX
DT   30-JUN-2016  (first entry)
XX
DE   Stevia rebaudiana KO polypeptide SEQ ID NO:22.
XX
KW   KO protein; Plant; flavor enhancer; food; rebaudioside production;
KW   steviol production; sugar; sweetener.
XX
OS   Stevia rebaudiana.
XX
CC PN   WO2016073740-A1.
XX
CC PD   12-MAY-2016.
XX
CC PF   05-NOV-2015; 2015WO-US059273.
XX
PR   05-NOV-2014; 2014US-0075644P.
XX
CC PA   (MANU-) MANUS BIOSYNTHESIS INC.
XX
CC PI   Philippe R,  Kumaran AP,  Donald J,  Patel K,  Gupta S,  Lim R,  Li L;
XX
DR   WPI; 2016-28295Q/39.
XX
CC PT   Making rebaudioside M (RebM) or rebaudioside D (RebD), by providing host 
CC PT   cell producing RebM or RebD from steviol through several uridine 
CC PT   diphosphate-dependent glycosyltransferase enzymes, and culturing host 
CC PT   cell.
XX
CC PS   Disclosure; SEQ ID NO 22; 172pp; English.
XX
CC   The invention relates to a novel method of producing rebaudioside M 
CC   (RebM) or rebaudioside D (RebD). The method involves providing a host 
CC   cell producing RebM or RebD from steviol through several uridine 
CC   diphosphate-dependent glycosyltransferase enzymes (UGT), and culturing 
CC   the host cell under conditions for producing the RebM. The invention 
CC   further claims: an Arabidopsis thaliana kaurenoic acid hydroxylase (KAH);
CC   a Stevia rebaudiana UGT85C2; a KAH polypeptide; a polynucleotide encoding
CC   the above protein; a host cell comprising the polynucleotide; a method of
CC   producing steviol; and a method for producing steviol glycoside having 
CC   several glycosylations. The method is useful for making RebM or RebD. The
CC   RebM polypeptide obtained finds its application in food products, 
CC   beverages, oral care products, sweeteners, and flavoring products. The 
CC   present sequence is a Stevia rebaudiana KO polypeptide, used in a method 
CC   of producing rebaudiosides.
XX
SQ   Sequence 501 AA;

  Query Match             100.0%;  Score 2510;  DB 23;  Length 501;
  Best Local Similarity   100.0%;  
  Matches  483;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;




Qy          1 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         19 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 78

Qy         61 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         79 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 138

Qy        121 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 198

Qy        181 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 258

Qy        241 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 318

Qy        301 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        319 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 378

Qy        361 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        379 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 438

Qy        421 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        439 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 498

Qy        481 PRI 483
              |||
Db        499 PRI 501



Sequence alignment between SEQ ID NO:56 of the instant application “Qy” and SEQ ID NO:22 of Philippe US 10,463,062 “Db”

US-15-524-015B-22
; Sequence 22, Application US/15524015B
; Patent No. 10463062
; GENERAL INFORMATION
;  APPLICANT: Manus Biosynthesis, Inc
;  APPLICANT:PHILIPPE, Ryan
;  APPLICANT:KUMARAN, Ajikumar Parayil
;  APPLICANT:DONALD, Jason
;  APPLICANT:PATEL, Krishna
;  APPLICANT:GUPTA, Swati
;  APPLICANT:LIM, Ryan
;  APPLICANT:LI, Liwei
;  TITLE OF INVENTION: MICROBIAL PRODUCTION OF STEVIOL GLYCOSIDES
;  FILE REFERENCE: MAN-003
;  CURRENT APPLICATION NUMBER: US/15/524,015B
;  CURRENT FILING DATE: 2017-05-03
;  PRIOR APPLICATION NUMBER: PCT/US15/59273
;  PRIOR FILING DATE: 2015-11-05
;  PRIOR APPLICATION NUMBER: US 62/075,644

;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 501
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic sequence
US-15-524-015B-22

  Query Match             100.0%;  Score 2510;  DB 1;  Length 501;
  Best Local Similarity   100.0%;  
  Matches  483;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         19 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 78

Qy         61 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         79 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 138

Qy        121 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 198

Qy        181 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 258

Qy        241 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 318

Qy        301 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        319 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 378

Qy        361 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        379 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 438

Qy        421 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        439 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 498

Qy        481 PRI 483
              |||
Db        499 PRI 501


Sequence alignment between SEQ ID NO:56 of the instant application “Qy” and SEQ ID NO:56 of Donald US 10,774,314 “Db”

US-15-754-105A-56
; Sequence 56, Application US/15754105A
; Patent No. 10774314
; GENERAL INFORMATION
;  APPLICANT: Manus Bio, Inc.
;  APPLICANT:DONALD, Jason
;  APPLICANT:PIRIE, Christopher

;  APPLICANT:MAK, Huey-Ming
;  APPLICANT:TIBREWALA, Srishti
;  APPLICANT:KUMARAN, Ajikumar Parayil
;  TITLE OF INVENTION: INCREASING PRODUCTIVITY OF E. COLI HOST CELLS THAT FUNCTIONALLY
;  TITLE OF INVENTION:EXPRESS P450 ENZYMES
;  FILE REFERENCE: MAN-006
;  CURRENT APPLICATION NUMBER: US/15/754,105A
;  CURRENT FILING DATE: 2018-02-21
;  PRIOR APPLICATION NUMBER: PCT/US16/47692
;  PRIOR FILING DATE: 2016-08-19
;  PRIOR APPLICATION NUMBER: US 62/208,166
;  PRIOR FILING DATE: 2015-08-21
;  NUMBER OF SEQ ID NOS: 64
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 56
;  LENGTH: 483
;  TYPE: PRT
;  ORGANISM: Stevia rebaudiana
US-15-754-105A-56

  Query Match             100.0%;  Score 2510;  DB 3;  Length 483;
  Best Local Similarity   100.0%;  
  Matches  483;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 WYLKSYTSARRSQSNHLPRVPEVPGVPLLGNLLQLKEKKPYMTFTRWAATYGPIYSIKTG 60

Qy         61 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATSMVVVSSNEIAKEALVTRFQSISTRNLSKALKVLTADKTMVAMSDYDDYHKTVKRHIL 120

Qy        121 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAVLGPNAQKKHRIHRDIMMDNISTQLHEFVKNNPEQEEVDLRKIFQSELFGLAMRQALG 180

Qy        181 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KDVESLYVEDLKITMNRDEIFQVLVVDPMMGAIDVDWRDFFPYLKWVPNKKFENTIQQMY 240

Qy        241 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IRREAVMKSLIKEHKKRIASGEKLNSYIDYLLSEAQTLTDQQLLMSLWEPIIESSDTTMV 300

Qy        301 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 360

Db        301 TTEWAMYELAKNPKLQDRLYRDIKSVCGSEKITEEHLSQLPYITAIFHETLRRHSPVPII 360

Qy        361 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PLRHVHEDTVLGGYHVPAGTELAVNIYGCNMDKNVWENPEEWNPERFMKENETIDFQKTM 420

Qy        421 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AFGGGKRVCAGSLQALLTASIGIGRMVQEFEWKLKDMTQEEVNTIGLTTQMLRPLRAIIK 480

Qy        481 PRI 483
              |||
Db        481 PRI 483